Citation Nr: 1612048	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
 Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral foot condition.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for bilateral foot disability, other than pes planus.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In this case, the Board has separated the reopened issue for entitlement to service connection for bilateral foot condition into two issues as shown on the title page.  As discussed below, the Board has determined that service connection for bilateral pes planus is not warranted, but additional development is required for the issue for entitlement to service connection for bilateral foot disability, other than bilateral pes planus, due to the existence of other diagnoses.  Accordingly, the issues have been characterized as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

The issue for entitlement to service connection for bilateral foot disability, other than bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1997 rating decision denied entitlement to service connection for a bilateral foot condition; relevant evidence was not received within one year of notice of the determination and no appeal was taken from that determination.
 
 2. Some of the evidence received since the October 1997 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for bilateral foot condition.   

3.  Bilateral pes planus was noted on entry into active service.    

4.  The pre-existing bilateral pes planus did not increase in disability as a result of active military service.    


CONCLUSIONS OF LAW

1.  The October 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence having been received; the claim for entitlement to service connection for bilateral foot condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1153, 5100, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Concerning the issue of whether new and material evidence has been received to reopen the claim for service connection for bilateral foot condition, given the favorable disposition herein, i.e. reopening the claim for service connection for bilateral foot condition, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist specific to the new and material evidence issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the issue for entitlement to service connection for bilateral pes planus, VA's duty to notify has been met.  An April 2010 VA letter satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The claims folder includes the Veteran's service treatment records, Social Security Administration (SSA) records, and identified VA medical treatment records.  In accordance with the Board's July 2012 remand, the SSA records were obtained and associated with the claims folder.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Veteran was provided a VA medical examination in October 2014.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In part, the Board's July 2012 remand directive requested that a VA examiner express an opinion as to whether pes planus was a congenital defect or disease, or an acquired disability.  In addition, the examiner was asked to opine as to whether the pes planus identified on the Veteran's examination in January 1964, underwent an increase in severity beyond natural progression during active service.  

First, the October 2014 VA examiner did not discuss whether the Veteran's bilateral pes planus was a congenital defect or disease.  Service connection may be granted for congenital diseases, but not congenital defects.  Congenital or developmental defects are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. § 3.303(c).  However, the Board finds that the VA examiner's opinion substantially complied with the Board's July 2012 remand directive.  The VA examiner reviewed the evidence and opined that the pre-existing bilateral pes planus did not increase in severity beyond its natural progression during active service.  Service connection is warranted for a congenital disease when it is determined to have been aggravated by service.  Thus, regardless of whether the bilateral pes planus is found to be a congenital disease, the VA examiner stated that the pre-existing bilateral pes planus did not increase in severity during active service.  A remand to request a VA examiner to discuss whether the bilateral pes planus disability is a congenital disease or defect is not required.  

In addition, the Board's July 2012 remand directive asked that the VA examiner "specifically acknowledge and discuss the significance" of the finding of 3rd degree pes planus with rotation on the January 1964 examination report, the finding of symptomatic congenital flat foot on a February 1964 medical report, other February and March 1964 treatment records for pes planus, including one reporting severe pes planus, and the Veteran's reports of any in-service foot problems.  The October 2014 VA examiner discussed the January 1964 enlistment examination report, but did not specifically reference the records dated in February and March 1964.  However, the VA examiner noted review of the service medical treatment records and noted that the service treatment records revealed "several clinic visits for treatment of the pes planus condition while in the military."  While the VA examiner did not specifically mention and reiterate the findings of each clinic visit during active service, the examiner noted review of the service medical treatment records and specifically indicated review of the clinic visits.  The October 2014 VA examination report and the opinion are adequate and substantially comply with the Board's July 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence that was not previously presented to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An October 1997 rating decision denied entitlement to service connection for bilateral foot condition.  An October 1997 VA notice letter advised the Veteran of the October 1997 rating decision.  The letter noted enclosure of VA Form 4107, Notice of Procedural and Appellate Rights.  No appeal was taken from that determination.  Relevant evidence was not received prior to expiration of the period to appeal.  The October 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); see also 38 C.F.R. § 3.156(b) (2015).

At the time of the prior final rating decision in October 1997, the evidence included the Veteran's service medical treatment records, VA medical treatment records from the Topeka VA Medical Center (VAMC) dated from January 1979 to January 1997, and an August 1997 VA examination report.  The rating decision stated that the Veteran's claimed bilateral foot condition was a congenital or developmental defect for which service connection could not be granted.  In addition, the decision stated that the separation report of medical examination did not show a report of foot problems.  

Evidence associated with the record since the October 1997 rating decision includes updated VA medical treatment records, the Veteran's statements, VA medical examination reports, and Social Security Administration records.  The Board finds that the Veteran's statements and the October 2014 VA examination report constitute new and material evidence.  The evidence is "new" because it was not of record at the time of the prior final rating decision.  The evidence is "material" as the Veteran indicated that his foot pain began during basic training and not prior to active service and the October 2014 VA examination report included other diagnoses of peripheral neuropathy and degenerative changes.  The evidence indicated that the bilateral foot disability had its onset in active service and raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 117.  The Board finds that new and material evidence has been received and the claim for entitlement to service connection for bilateral foot condition is reopened. 

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition pre-existed service and (b) the pre-existing condition was not aggravated by service.  Wagner, 370 F.3d at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

The current medical evidence reflects a diagnosis of pes planus.  The first question that must be addressed by the Board is related to the pre-service existence of bilateral pes planus.  

In this case, the January 1964 enlistment report of medical examination shows that the Veteran's feet were clinically evaluated as abnormal.  The examining physician listed a diagnosis of pes planus 3 degrees with rotation.  The physical profile reflects the assignment of profile "L1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The January 1964 enlistment report of medical history shows that the Veteran denied all history.  The Board finds that the Veteran's pes planus was noted upon entry into active service and the presumption of soundness does not attach.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111.  In doing so, the Board notes that the Veteran was assigned a profile of "L1"; however, the pre-existing disability need not be symptomatic at the time of the enlistment examination.  See Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  

The question now becomes whether the Veteran's pre-existing disease increased in disability during active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation applies when a pre-existing disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Clear and unmistakable evidence is required to rebut the presumption of aggravation when the pre-existing disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

The service medical treatment records show that the Veteran was noted to have "severe" flat feet, symptomatic in a February 10, 1964 consultation sheet.  Another February 10, 1964 entry indicated a notation of symptomatic, severe flat feet and was directed to Podiatry.  The February 10, 1964 consultation sheet noted referral to a podiatrist.  The February 19, 1964 podiatry visit shows that the physical examination revealed symptomatic congenital flat foot.  The prescription was listed as 3/16" heels.  A February 19, 1964 radiographic report noted a history of long, arch collapse bilateral on weight bearing and it was noted that he had bilateral pes planus.  A March 1964 entry indicated that the Veteran had flat feet and another March 1964 entry noted that he had blisters on his left foot and was prescribed a dressing.  Following these entries, there was no other mention of the Veteran's flat feet for the remainder of the Veteran's service.  In fact, the December 1966 separation report of medical examination evaluated the Veteran's feet as normal.  In addition, the December 1966 separation report of medical history shows that the Veteran checked the box "no" when asked if he has now or ever had foot trouble.  He reported kidney trouble, hemorrhoids, asthma, and leg cramps, but did not mention any foot problems.  

In a Veterans Application for Compensation or Pension, received by VA in July 1997, the Veteran reported that he was treated for his foot condition in February 1964 during active service.  

VA medical treatment records beginning in 1997 show that the Veteran complained of pain in both feet.  The following VA medical treatment records reflected diagnoses of plantar fasciitis, peripheral neuropathy, hallux valgus, bunions, and degenerative joint disease.  

The Veteran was provided a VA medical examination in August 1997.  The Veteran reported pain in both feet and he was given arch supports during active service, but he stopped wearing them because they hurt his feet.  On examination, the heels were tender.  There was loss of the longitudinal arch, bilaterally.  The diagnosis was osteophytes metatarsophalangeal joints.  The radiologic report noted an impression of osteophytes and soft tissue vascular calcifications.

A May 2003 VA examination report shows a medical history of pes planus and plantar fasciitis.  It was also noted that mild peripheral neuropathy was indicated.  The Veteran reported that in basic training, he had a problem with his feet hurting and had hit his feet during a night training exercise, which made them numb.  He saw a physician at that time, who diagnosed that his arches had fallen or were too low and prescribed an arch support.  However, the Veteran stated that he felt his foot problem was misdiagnosed at that time.  He stated that the foot supports made his problem worse and all through the service, he had episodes of sharp pain, particularly at night.  In the last ten years, it has been getting considerably worse.  On examination, the examiner commented that the Veteran had what appeared to be "somewhat" flat feet.  Concerning diagnostic and clinical tests, current electromyograms were done, showing:  mild axonal sensory peripheral neuropathy.  The report listed diagnoses of peripheral neuropathy, mild, and pes planus.  

The Veteran was provided a VA medical examination in October 2014.  The Veteran's claims folder was reviewed.  The examiner listed diagnoses of pes planus, degenerative joint disease, and hallux valgus.  The Veteran stated that he always considered his feet to have low in-steps.  He would roll his feet to the sides when he played golf during service.  He stated that when he was in the Army and in basic training, he ran at night after they shot off flares and he fell.  The Veteran reported that for about two years after he got out of the Army, his feet did not hurt, but then they started to hurt all the time and it has gotten worse over the years.  He stated that he was given arch supports during the service, but they made his feet hurt worse.  The Veteran claimed to have constant foot pain even in non-weight-bearing positions.  The VA examiner commented that the Veteran's enlistment examination report in January 1964 reported 3 degrees of pes planus with rotation.  The examiner stated that "today's examination is not significantly different" and that there were "no abnormal discolorations or callosities under the bony prominences beneath the flattened arches."  The examiner indicated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner stated that after review of the records, imaging studies, and interviewing and examining the Veteran, taking into account the Veteran's statements as to his symptoms and history, and reviewing the current medical literature, the Veteran's bilateral pes planus, clearly and unmistakably, existed prior to service; was not aggravated beyond its natural progression by required physical training/activity during military service.  The examiner stated that the rationale was that the Veteran stated that his feet did not hurt for two years after discharge from the Army and the current examination did not reveal significant differences in the pes planus examination from that of January 1964.  The service medical treatment records revealed several clinic visits for treatment of the pes planus condition while in the military.  The Veteran's statement that he was asymptomatic for two years after discharge points to the other cause of his constant foot pain.  The examiner stated that there was credible medical documentation that his foot pain has been due to peripheral neuropathy.  The examiner opined that there was no increase in severity beyond natural progression due to military service.  The effects of time and aging and the peripheral neuropathy would have to be considered as the cause of his foot pain since the Veteran's release from active service on March 1, 1967.  The examiner cited to VA medical treatment records, including an April 2000 VA treatment record wherein the Veteran was assessed with peripheral neuropathy.  

The Board finds that the October 2014 VA examiner's opinion is the most probative evidence regarding whether the Veteran's pre-existing bilateral pes planus increased in disability during active service.  38 C.F.R. § 3.306(a).  The VA examiner reviewed the evidence of record, including the service medical treatment records and determined that the Veteran's disability did not increase in severity beyond its natural progression.  The presumption of aggravation does not apply in this case as the most probative evidence does not reflect that there was an increase in severity of the pre-existing disability.  In this respect, the Board points out that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Here, the record shows that the Veteran entered into active service with bilateral pes planus 3 degrees with rotation.  The February 1964 service medical treatment records noted severe pes planus, symptomatic.  The March 1964 entries noted assessments of flat feet and blisters on the left foot.  The subsequent service medical treatment records do not reflect any mention or complaint of symptoms.  In fact, the separation report of medical examination dated in December 1966 shows that the Veteran's feet were clinically evaluated as normal.  In addition, the Veteran did not report any foot trouble on the separation report of medical history.  The Veteran has also reported that he did not experience any foot pain for two years after active service.  Indeed, the October 2014 VA examiner indicated that the Veteran's current foot pain is related to his peripheral neuropathy.  The VA examiner commented that the Veteran's enlistment examination in January 1964 reported 3 degrees of pes planus with rotation.  The examiner stated that "today's examination is not significantly different" and that there were "no abnormal discolorations or callosities under the bony prominences beneath the flattened arches.  In light of the above, the Board finds that the Veteran's pre-existing bilateral pes planus did not undergo an increase in disability during active service and the presumption of aggravation is not for application.  38 C.F.R. § 3.306(a).  Thus, entitlement to service connection is not warranted.

The Board recognizes the Veteran's belief that his pes planus had its onset in active service.  He stated that he was treated for his pes planus in February 1964 and that his current foot pain was a result of his bilateral pes planus.  The Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, the Veteran is competent to state that he experienced pain and he was prescribed arch supports during active service.  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, in this case, the Veteran has not been shown to possess the medical expertise or knowledge to express an opinion as to whether his underlying pes planus disability increased in disability during active service.  Again, the Board acknowledges the February 1964 visit and notation of severe pes planus, symptomatic.  In addition, the Board recognizes the notation of flat feet in a March 1964 service treatment record.  However, remaining service medical treatment records do not contain any documented complaints related to the Veteran's feet and the Veteran did not report any foot trouble on his separation report of medical history.  Further, he has provided conflicting statements related to his foot pain during active service.  On the one hand, during the May 2003 VA examination, the Veteran reported that he experienced sharp pain all through the service, particularly at night.  In contrast, during the October 2014 VA examination report, the Veteran stated that for about two years after he got out of the Army, his feet did not hurt, but then they started to be painful.  Further, the October 2014 VA examiner pointed out that there was credible medical documentation that the Veteran's foot pain is due to peripheral neuropathy and that when comparing the findings related to bilateral pes planus in the January 1964 enlistment examination report and presently-there was no significant change.  In addition, the Veteran's statements that he experienced pain throughout active service are contrary to the absence of any objective chronic complaints of foot pain after the February and March 1964 entries.  Indeed, the separation report of medical history shows that the Veteran complained of other ailments, but not of any foot pain.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Further, just that the Veteran may have experienced pain and was seen for treatment for pes planus during active service in February 1964, does not impose a finding that the pes planus increased in disability.  In this regard, the Board assigns greater probative value to the October 2014 VA examiner's opinion.  The examiner acknowledged the Veteran's statements, reviewed the service medical treatment records, including the clinic visits, compared the current findings to those found on examination in January 1964, and determined that the Veteran's bilateral pes planus did not increase in severity beyond its natural progression.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

In sum, the Board finds that the most probative evidence weighs against a finding that the pre-existing bilateral pes planus increased in disability during active service so as to warrant a presumption of aggravation.  38 C.F.R. § 3.306(a).  In addition, the provisions of 38 C.F.R. § 3.306(b) state that aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.   

The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral pes planus.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).




ORDER

New and material evidence having been received; the claim for entitlement to service connection for bilateral foot condition is reopened.  

Entitlement to service connection for bilateral pes planus is denied.  


REMAND

In July 2012, the Board remanded the Veteran's case for additional development, to include a VA examination.  In part, the VA examiner was asked to address whether any current foot disability had its onset in active service or was otherwise the result of a disease or injury during that period of service.  

The Veteran was provided a VA examination in October 2014.  While the VA examiner provided a medical opinion regarding the Veteran's bilateral pes planus, the examiner did not address the etiology of the Veteran's other diagnosed foot disabilities, to include degenerative arthritis, hallux valgus, and bunions.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   In light of the above, the Board must remand for a new addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the October 2014 VA examiner or an appropriately qualified examiner if the October 2014 VA examiner is unavailable, to provide an addendum opinion regarding the etiology of any bilateral foot disability, other than pes planus.  The examiner must note that the claims folder was reviewed.  If the examiner determines that an additional examination is required, an examination must be conducted. 

After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or more) that any bilateral foot disability, other than bilateral pes planus, is related to active service?

Rationale must be provided for all opinions reached. 
 
2.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


